DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed May 12, 2021 has been entered. No new matter has been added.
Claims 39 – 53, 67 – 71 have been withdrawn by Applicant. Claims 1, 4 – 25, 28 – 30, 33, 38, 54 – 56, 60 – 66, 72 – 80 remain pending in the application.

Allowable Subject Matter
Claims 1, 4 – 25, 28 – 30, 33, 38, 54 – 56, 60 – 66, 72 – 80 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an air compressor assembly including a heat-sinking portion that can be thermally coupled to the coolant loop to transfer heat energy away from the coolant loop to enhance cooling of the vehicle component, wherein the heat-sinking portion of the air compressor assembly includes (i) an inlet port connectable to a first portion of the coolant loop for receiving hot coolant from the vehicle component, (ii) an outlet port connectable to a second portion of the coolant loop for returning cooled coolant from the heat-sinking portion back to the vehicle component and (iii) an oil reservoir having a heat exchanger which is submerged in oil contained in the oil reservoir and arranged to absorb heat energy from the hot coolant received from the vehicle component. Liquid cooling air compressors are well known in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/LONG T TRAN/Primary Examiner, Art Unit 3747